J. B. McPHERSON, District Judge.
The defendant does not assert that he has the right to úse the trade-mark of the complainant, except in the sale of metal polish that may have been manufactured, or may be hereafter manufactured, out of the materials that were sold by the complainant to the defendant in August, 1907; and to this extent it is my opinion that the affidavits filed upon the motion for a preliminary injunction sustain the defendant’s position. It is therefore ordered that, upon the entry of a bond by complainant in the sum of $300, conditioned according to law, a preliminary injunction do issue restraining the defendant, his agents and employes, from using the complainant’s formula or trade-mark in the manufacture and sale of Dazzle Metal Polish, or from representing in any manner that the metal polish sold by him is Dazzle Metal Polish. This order is to apply to all metal polish manufactured by the defendant, except to such polish as he may have manufactured, or may hereafter manufacture, in good faith, out of the materials bought by him from the complainant in August, 1907, which polish may be marked with, and sold under, the labels that were then bought with the other materials. The question of the costs accruing upon this motion, and also the question of the defendant’s liability to account to the complainant for any portion of the price received by him from the sales of Dazzle Metal Polish, are expressly left open for future determination.